DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1, 3, and 5-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-209300 (“Tamano”).	4
IV. Claim Rejections - 35 USC § 103	9
A. Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamano.	9
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A. Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 reads in pertinent part,
among carbon atoms contained in a ring of the aromatic hydrocarbon group [of terminal group EW], if a carbon atom that is bonded to the molecular chain is numbered 1, and numbers are assigned in order to adjoining carbon atoms, then the electron-withdrawing substituent is bonded to a carbon atom numbered 1+2n (wherein n is an integer of 1 or greater).
The term “if” renders the claim indefinite because it is not clear whether or not the feature following said term “if” is optional or is a required limitation of the electron-withdrawing substituent.
For the purposes of examination, it will be presumed that the feature following the term “if” is a required limitation.
Claims 2-18 are rejected for including the same indefinite feature, above, by depending directly or indirectly from claim 1.


III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 3, and 5-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-209300 (“Tamano”).
With regard to claim 1, Tamano discloses,
1. (Original) A charge transport polymer [i.e. hole transport or hole injection layer; machine translation at p. 1, lines 13-17, p. 2, lines 9-14; p. 3, lines 29-37; p. 17, lines 12-36] comprising 
[1] a molecular chain [i.e. -[B-A]l-, from formula 4 below] and terminal groups [E, oxetane-containing substituent of B, see explanation below] bonded to the molecular chain, 
wherein the terminal groups [E, oxetane-containing substituent of B] comprise 
[2a] a terminal group P [oxetane-containing substituent of B] containing a polymerizable functional group [oxetane function of B] and 
[3a] a terminal group EW [E] containing an aromatic hydrocarbon group [i.e. the phenyl group of E] substituted with an electron-withdrawing substituent [e.g. CN or F of E], 
oxetane-containing substituent of B] comprises a terminal group represented by formula (P1) shown below, and 
[3b] among carbon atoms contained in a ring of the aromatic hydrocarbon group [of EW], if a carbon atom that is bonded to the molecular chain is numbered 1, and numbers are assigned in order to adjoining carbon atoms, then the electron-withdrawing substituent is bonded to a carbon atom numbered 1+2n (wherein n is an integer of 1 or greater), 
[2c] [Chemical formula 1]

    PNG
    media_image1.png
    77
    310
    media_image1.png
    Greyscale

wherein in the formula, 
[2c-1] Ar represents a substituted or unsubstituted aromatic cyclic group [i.e. the phenyl group of B], 
[2c-2] L represents a linking group [i.e. the -O-(CH2)- of B], 
[2c-3] PG represents a substituted or unsubstituted polymerizable functional group [i.e. the oxetane group], 
[2c-4] each of a and x independently represents 0 or 1 [each of a and x is 1], and 
[2c-5] y represents an integer of 1 or greater [i.e. y is 1], 
[2c-6] provided the formula (P1) does not include a partial structure represented by -Ar-CH2-O-(CH2)-O- (wherein n is an integer of 1 to 6) [as shown in examples 65 and 64 below].
At least one polymeric component of the charge transport polymer is represented by the general molecular formula 4 (below) on page 15,

    PNG
    media_image2.png
    74
    149
    media_image2.png
    Greyscale

wherein l is “preferably 1 to 1000, and particularly preferably 1 to 100” (machine translation at p. 10, lines 45 to p. 11, line 3). 
A, B, E, and F, making up the polymer of formula 4, above.  

    PNG
    media_image3.png
    167
    696
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    173
    698
    media_image4.png
    Greyscale

With regard to the claimed polymerizable “terminal group P”, Tamano (reproduced below), 

    PNG
    media_image5.png
    88
    76
    media_image5.png
    Greyscale

it is noted that although the terminal group is present in the molecular chain, i.e. -[B-A]l- from formula 4 above, the end or terminal monomer B of the polymer chain includes a terminal polymerizable oxetane group on the terminal nitrogen atom and is therefore a terminal group of the polymer in addition to the terminal group F also on the terminal nitrogen.  That the oxetane function of the terminal group P, above, is a polymerizable group PG of claimed formula P1 is 
With regard to the claimed terminal group EW, as shown in each of examples 65 and 64, the electron-withdrawing substituent is either a -CN substituent or -F substituents at the 1+2n carbons of the phenyl group, where n =1, also known as the meta positions of the phenyl group.  That each of a -CN substituent and -F substituent is electron-withdrawing is evidenced by the Instant Application (Instant Specification: p. 14-15, ¶¶ 79-84).
This is all of the features of claim 1.
With regard to claim 3, Tamano further discloses,
3. (Currently Amended) The charge transport polymer according to Claim 1, wherein the electron-withdrawing substituent contains at least one type of group selected from the group consisting of halogen groups, halogen-substituted alkyl groups, a nitro group, a cyano group, a sulfonate group and a sulfoxide group.  
See discussion under claim 1.
With regard to claims 5-18, Tamano further discloses,
5. (Currently Amended) The charge transport polymer according to Claim 1, wherein the polymerizable functional group contains at least one type of group selected from the group consisting of groups having a carbon-carbon multiple bond, groups having a small ring [i.e. the 4-membered oxetane function], and heterocyclic groups.  
6. (Currently Amended) The charge transport polymer according to Claim 1, comprising at least one type of structure selected from the group consisting of substituted or unsubstituted aromatic amine structures [i.e. monomer B is a substituted aryl amine], substituted or unsubstituted carbazole structures, substituted or unsubstituted thiophene structures, substituted or unsubstituted bithiophene structures, substituted or unsubstituted benzene structures and substituted or unsubstituted fluorene structures.  
7. (Currently Amended) The charge transport polymer according to Claim 1, having a structure branched in three or more directions [i.e. monomer B gives branching in four directions by way of bonding to two adjacent A groups as well as the two oxetane functions per B group].  
Claim 1 [machine translation at p. 1, lines 13-17; p. 13, lines 38-41].  
9. (Currently Amended) An ink composition comprising the charge transport polymer according to Claim 1 [machine translation at p. 15, line 47 to p. 16, lines 25; p. 16, line 44 to p. 17, line 6]. 
10. (Currently Amended) An organic layer formed using the charge transport polymer according to Claim 1 [i.e. a hole transport layer for an OLED element, machine translation at p. 17, lines 8-36; p. 20, line 43 to p. 21, line 21].
11. (Original) An organic electronic element having the organic layer according to Claim 10 [id.].  
12. (Original) organic electroluminescent element having the organic layer according to Claim 10 [id.].  
13. (Original) A display element comprising the organic electroluminescent element according to any Claim 12 [machine translation at p. 3, lines 40-44; p. 19, lines 34-39].
14. (Original) An illumination device [i.e. the actual example OLED elements] comprising the organic electroluminescent element according to Claim 12 [see citations under claim 10 and machine translation at p. 19, lines 34-39: “the present organic EL element is used as a flat panel display such as a wall-mounted television or various flat light emitters, and further, a light source such as a copying machine or a printer, a light source such as a liquid crystal display or meter, a display board, a marker lamp, etc.”].  
15. (Original) A display device comprising the illumination device according to Claim 14, and a liquid crystal element as a display unit [machine translation at p. 19, lines 9-21 and 34-39].  
16. (New) An ink composition comprising the charge transport material according to Claim 8, and a solvent [machine translation at p. 15, line 47 to p. 16, lines 25; p. 16, line 44 to p. 17, line 6].
17. (New) An organic layer formed using the charge transport material according to Claim 8 [see citations under claim 8].  
18. (New) An organic layer formed using the ink composition according to Claim 9 [see citations under claim 10].


IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamano.  
Claim 2 reads,
2. (Original) The charge transport polymer according to Claim 1, comprising from 3 to 60 mol% of structural units containing the terminal groups, based on all structural units of the charge transport polymer.  
The prior art of Tamano, as explained above, discloses each of the features of claim 1. 
Based on formula 4 of Tamano and that l is particularly preferably from 1 to 100, above, and that there are always two structural units containing the terminal groups, i.e. the terminal monomer B of the molecular chain –(B-A)l- and terminal group E, the number of structural units containing the terminal groups is from 50 mol% (l=1) to about 2 mol% (l=100), which overlaps the claims range of from 3 to 60 mol%.  Bear in mind that even though each B group contains one or two oxetane-containing terminal group, only the terminal nitrogen of the terminal B group of each polymer molecule contains the oxetane-containing group that is the terminal oxetane-containing group among all of the oxetane-containing groups.  As currently drafted, the claims do not limit the presence of other polymerizable groups within the claimed “molecular chain”.
Claim 4 reads,
4. (Currently Amended) The charge transport polymer according to Claim 1, comprising from 15 to 95 mol% of the terminal group EW, based on all of the terminal groups.  

As to each of claims 2 and 4, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)





1. (Original) A charge transport polymer comprising 
[1] a molecular chain and terminal groups bonded to the molecular chain, 
wherein the terminal groups comprise 
[2a] a terminal group P containing a polymerizable functional group and 
[3a] a terminal group EW containing an aromatic hydrocarbon group substituted with an electron-withdrawing substituent, 
[2b] the terminal group P comprises a terminal group represented by formula (P1) shown below, and 
[3b] among carbon atoms contained in a ring of the aromatic hydrocarbon group [of EW], if a carbon atom that is bonded to the molecular chain is numbered 1, and numbers are assigned in order to adjoining carbon atoms, then the electron-withdrawing substituent is bonded to a carbon atom numbered 1+2n (wherein n is an integer of 1 or greater), 


    PNG
    media_image1.png
    77
    310
    media_image1.png
    Greyscale

wherein in the formula, 
[2c-1] Ar represents a substituted or unsubstituted aromatic cyclic group, 
[2c-2] L represents a linking group, 
[2c-3] PG represents a substituted or unsubstituted polymerizable functional group, 
[2c-4] each of a and x independently represents 0 or 1, and 
[2c-5] y represents an integer of 1 or greater, 
[2c-6] provided the formula (P1) does not include a partial structure represented by -Ar-CH2-O-(CH2)-O- (wherein n is an integer of 1 to 6).
2. (Original) The charge transport polymer according to Claim 1, comprising from 3 to 60 mol% of structural units containing the terminal groups, based on all structural units of the charge transport polymer.  
3. (Currently Amended) The charge transport polymer according to Claim 1, wherein the electron-withdrawing substituent contains at least one type of group selected Page 3 of 6In re National Phase of International Application No. PCT/JP2017/038978 PRELIMINARY AMENDMENT dated April 24, 2020 from the group consisting of halogen groups, halogen-substituted alkyl groups, a nitro group, a cyano group, a sulfonate group and a sulfoxide group.  
4. (Currently Amended) The charge transport polymer according to Claim 1, comprising from 15 to 95 mol% of the terminal group EW, based on all of the terminal groups.  
5. (Currently Amended) The charge transport polymer according to Claim 1, wherein the polymerizable functional group contains at least one type of group selected from the group consisting of groups having a carbon-carbon multiple bond, groups having a small ring, and heterocyclic groups.  
6. (Currently Amended) The charge transport polymer according to Claim 1, comprising at least one type of structure selected from the group consisting of substituted or unsubstituted aromatic amine structures, substituted or unsubstituted carbazole structures, substituted or unsubstituted thiophene structures, substituted or unsubstituted bithiophene structures, substituted or unsubstituted benzene structures and substituted or unsubstituted fluorene structures.  
Claim 1, having a structure branched in three or more directions.  
8. (Currently Amended) A charge transport material comprising the charge transport polymer according to Claim 1.  
9. (Currently Amended) An ink composition comprising the charge transport polymer according to Claim 1.  
10. (Currently Amended) An organic layer formed using the charge transport polymer according to Claim 1.
11. (Original) An organic electronic element having the organic layer according to Claim 10.  
12. (Original) organic electroluminescent element having the organic layer according to Claim 10.  
13. (Original) A display element comprising the organic electroluminescent element according to any Claim 12.  
14. (Original) An illumination device comprising the organic electroluminescent element according to Claim 12.  
15. (Original) A display device comprising the illumination device according to Claim 14, and a liquid crystal element as a display unit.  
16. (New) An ink composition comprising the charge transport material according to Claim 8, and a solvent.  
17. (New) An organic layer formed using the charge transport material according to Claim 8.  
18. (New) An organic layer formed using the ink composition according to Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814